EXHIBIT 10.6

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of
February 9, 2007, by and between HIBBETT SPORTING GOODS, INC., a Delaware
corporation (“Assignor”) and HIBBETT SPORTS, INC., a Delaware corporation
(“Assignee”).

 

RECITALS

 

Pursuant to the Agreement of Merger and Plan of Reorganization dated February 9,
2007, among Assignor, Assignee, and Hibbett Merger Sub, Inc. (the “Merger
Agreement”), Assignor will create a new holding company structure by merging
Assignor with and into Hibbett Merger Sub, Inc. with Assignor being the
surviving corporation and converting the capital stock of Assignor into the
capital stock of Assignee (the “Merger”). In connection with the Merger,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume
from Assignor, all of the Option Plans, the Stock Incentive Plans and the Other
Agreements (collectively, the “Assumed Agreements”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and sufficiency of which is acknowledged by the parties
hereto, the parties intending to be legally bound, agree as follows:

 

1.           Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined shall have the respective meanings assigned to them in the
Merger Agreement.

 

2.           Assignment. Effective at the Effective Time, Assignor hereby
assigns to Assignee all of its rights and obligations under the Assumed
Agreements listed on Exhibit A hereto.

 

3.           Assumption. Effective at the Effective Time, Assignee hereby
assumes all of the rights and obligations of Assignor under the Assumed
Agreements, and agrees to abide by and perform all terms, covenants and
conditions of Assignor under such Assumed Agreements. In consideration of the
assumption by Assignee of all of the rights and obligations of Assignor under
the Assumed Agreements, Assignor agrees to pay (i) all expenses incurred by
Assignee in connection with the assumption of the Assumed Agreements pursuant to
this Agreement and (ii) all expenses incurred by Assignee in connection with the
registration on Form S-8 of shares of common stock of Assignee to the extent
required in connection with the Option Plans and the Stock Incentive Plans,
including, without limitation, registration fees imposed by the Securities and
Exchange Commission.

 

4.           Further Assurances. Subject to the terms of this Agreement, the
parties hereto shall take all reasonable and lawful action as may be necessary
or appropriate to cause

 


--------------------------------------------------------------------------------



 

the intent of this Agreement to be carried out, including, without limitation,
entering into amendments to the Assumed Agreements and notifying other parties
thereto of such assignment and assumption.

 

5.           Successors and Assigns. This Agreement shall be binding upon
Assignor and Assignee, and their respective successors and assigns. The terms
and conditions of this Agreement shall survive the consummation of the transfers
provided for herein.

 

6.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles.

 

7.           Entire Agreement. This Agreement, including Exhibit A attached
hereto, together with the Merger Agreement, constitute the entire agreement and
supersede all other agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement may not be modified or amended except by a writing executed by the
parties hereto.

 

8.           Severability. The provisions of this Agreement are severable, and
in the event any provision hereof is determined to be invalid or unenforceable,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

 

9.           Third Party Beneficiaries. The parties to the various stock option
or similar agreements entered into pursuant to the Option Plans and the Stock
Incentive Plans and who are granted Options or other rights to receive
securities thereunder, and the parties to the Other Agreements, are intended to
be third party beneficiaries to this Agreement.

 

10.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

 

 

[Signature Page Follows]

 


--------------------------------------------------------------------------------



 

 

This Assignment and Assumption Agreement is signed as of the date first written
above.

 

 

 

 

Assignor

 

HIBBETT SPORTING GOODS, INC.

 

 

 

 

 

 

By: 

/s/ Michael J. Newsome

 

 

 

Michael J. Newsome

Chairman and CEO

 

 

 

 

Assignee

 

HIBBETT SPORTS, INC.

 

 

 

 

 

 

By: 

/s/ Gary A. Smith

 

 

 

Gary A. Smith

Vice President and CFO

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

ASSUMED AGREEMENTS

 

Stock and Stock Incentive Plans

 

Hibbett Sporting Goods, Inc. 1995 Stock Option Plan (Reg. No. 333–21305)

 

Hibbett Sporting Goods, Inc. 1996 Stock Plan for Outside Directors (Reg. Nos.
333-96755 and 333–21299)

 

Hibbett Sporting Goods, Inc. Amended and Restated 1996 Stock Option Plan (Reg.
Nos. 333-63094 and 333–21303)

 

Hibbett Sporting Goods, Inc. 2005 Employee Stock Purchase Plan (Reg. No.
333-126316)

 

Hibbett Sporting Goods, Inc. 2005 Equity Incentive Plan (Reg. No. 333-126313)

 

Hibbett Sporting Goods, Inc. 2005 Director Deferred Compensation Plan (Reg. No.
333-126311)

 

Hibbett Sporting Goods, Inc. 2006 Non-Employee Director Equity Plan (Reg. No.
333-135217)

 

Other Agreements

 

Obligation with respect to purchasing a Medicare Supplemental Health Insurance
Policy for Michael J. Newsome and his wife

 

 

 

 

 